                                           Case 5:17-cv-03579-SVK Document 114 Filed 12/01/20 Page 1 of 5



                                      1   David J. Gibson (SBN 272516)
                                          dgibson@lbbklaw.com
                                      2   Danté R. Taylor (SBN: 303391)
                                          dtaylor@lbbklaw.com
                                      3   LAGASSE BRANCH BELL + KINKEAD LLP
                                          1 Sansome Street, 35th Floor
                                      4   San Francisco, CA 94104
                                          Telephone: (628) 222-5870
                                      5   Facsimile: (628) 222-5872

                                      6   Attorneys for Defendant
                                          SKYPORT PLAZA OWNERS ASSOCIATION
                                      7
                                          *Other parties and their respective counsel listed after the caption
                                      8

                                      9                                UNITED STATES DISTRICT COURT

                                     10                               NORTHERN DISTRICT OF CALIFORNIA
LAGASSE BRANCH BELL + KINKEAD LLP




                                     11                                         SAN JOSE DIVISION

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13   CRISTINA MENDOZA,                                     CASE NO. 5:17-cv-03579-SVK

                                     14                  Plaintiff,                             JOINT STATUS REPORT

                                     15   v.                                                    [Assigned to Hon. Susan van Keulen]

                                     16   PACIFIC GAS & ELECTRIC COMPANY, a
                                          California registered domestic stock                  Complaint filed:   June 21, 2017
                                     17   corporation, HUDSON SKYPORT PLAZA,                    Trial date:        September 20, 2021
                                          LLC, a Delaware limited liability company,
                                     18   HUDSON SKYPORT PLAZA LAND, LLC, a
                                          Delaware limited liability company, HUDSON
                                     19   PACIFIC PROPERTIES, INC., a Maryland
                                          corporation HUDSON PACIFIC
                                     20   PROPERTIES, L.P., a Maryland limited
                                          partnership, SKYPORT PLAZA OWNERS
                                     21   ASSOCIATION, a California nonprofit mutual
                                          benefit association, and DOES 1-100
                                     22
                                                                        Defendants.
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          -1-
                                          JOINT STATUS REPORT                                              CASE NO. 5:17-cv-03579-SVK
                                           Case 5:17-cv-03579-SVK Document 114 Filed 12/01/20 Page 2 of 5



                                      1   Robert Kopelson, Esq. (SBN 83523)
                                          Law Office of Robert B. Kopelson
                                      2   75 E. Santa Clara Street, Suite 1180
                                      3   San Jose, CA 95113
                                          Telephone: (408) 293-4000
                                      4   Facsimile: (408) 293-8369
                                          Email: kopelaw@hotmail.com
                                      5
                                          Steven L. Derby, Esq. (SBN 148372)
                                      6   Anthony E. Goldsmith, Esq. (SBN 125621)
                                      7   Celia McGuinness, Esq. (SBN 159420)
                                          DERBY McGUINNESS & GOLDSMITH LLP
                                      8   200 Lakeside Drive, Suite A
                                          Oakland, CA 94612
                                      9   Telephone: (510) 987-8778
                                          Facsimile: (510) 359-4419
                                     10
                                          Email: info@dmglawfirm.com
LAGASSE BRANCH BELL + KINKEAD LLP




                                     11
                                          Attorneys for Plaintiff
                                     12   CRISTINA MENDOZA
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13   David M. McLaughlin (SBN 131973)
                                          Jamie Martinez (SBN 303927)
                                     14   ROPERS MAJESKI PC
                                     15   1001 Marshall Street, Suite 500
                                          Redwood City, CA 94063
                                     16   Telephone: (650) 364-8200
                                          Facsimile: (650) 780-1701
                                     17   Email: david.mclaughlin@ropers.com
                                                  jamie.martinez@ropers.com
                                     18

                                     19   Attorneys for Defendants
                                          HUDSON SKYPORT PLAZA, LLC, a Delaware
                                     20   limited liability company, HUDSON SKYPORT
                                          PLAZA LAND, LLC, a Delaware limited liability
                                     21   company, HUDSON PACIFIC PROPERTIES, INC.,
                                          a Maryland corporation
                                     22

                                     23
                                                 Pursuant to this Court’s Order (Docket No. 112) the parties to the instant action wish to
                                     24
                                          inform the Court of the status of mediation.
                                     25
                                                 A. MEDIATION
                                     26
                                                 All parties participated in a full-day, Zoom mediation before JAMS mediator Mr.
                                     27
                                          Michael Ornstil on November 10, 2020. The case did not resolve at mediation, but the parties are
                                     28
                                                                                         -2-
                                          JOINT STATUS REPORT                                           CASE NO. 5:17-cv-03579-SVK
                                           Case 5:17-cv-03579-SVK Document 114 Filed 12/01/20 Page 3 of 5



                                      1   continuing settlement discussions with the assistance of Mr. Ornstil.

                                      2

                                      3   Dated: December 1, 2020               LAGASSE BRANCH BELL + KINKEAD LLP
                                      4
                                                                                By:
                                      5                                            David J. Gibson
                                                                                   Danté R. Taylor
                                      6                                            Attorneys for Defendant
                                                                                   SKYPORT PLAZA OWNERS ASSOCIATION
                                      7

                                      8
                                           Dated: December 1, 2020              ROPERS MAJESKI PC
                                      9

                                     10                                         By: /s/ David M. McLaughlin, Esq.
LAGASSE BRANCH BELL + KINKEAD LLP




                                                                                   DAVID M. McLAUGHLIN
                                     11                                            JAMIE MARTINEZ
                                                                                   Attorneys for Defendants
                                     12                                            HUDSON SKYPORT PLAZA, LLC, a
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                                                                   Delaware limited liability company,
                                     13                                            HUDSON SKYPORT PLAZA LAND,
                                                                                   LLC, a Delaware limited liability company,
                                     14                                            HUDSON PACIFIC PROPERTIES, INC.,
                                                                                   a Maryland corporation
                                     15

                                     16    Dated: December 1, 2020              DERBY, McGUINNESS & GOLDSMITH LLC
                                     17
                                                                                By: /s/ Anthony Goldsmith, Esq.
                                     18                                            ANTHONY GOLDSMITH, ESQ.
                                                                                   Attorneys for Plaintiff
                                     19                                            CHRISTINA MENDOZA
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         -3-
                                          JOINT STATUS REPORT                                           CASE NO. 5:17-cv-03579-SVK
                                           Case 5:17-cv-03579-SVK Document 114 Filed 12/01/20 Page 4 of 5



                                      1                                    FILER’S ATTESTATION

                                      2          Pursuant to Local Rule 5-1, I hereby attest I, David Gibson, attorney with Lagasse

                                      3   Branch Bell + Kinkead LLP, received the concurrences of Counsel in the filing of this document.

                                      4
                                                                                      By:     /s/ David J. Gibson
                                      5                                                        David J. Gibson
                                      6

                                      7

                                      8

                                      9

                                     10
LAGASSE BRANCH BELL + KINKEAD LLP




                                     11

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                        -4-
                                          JOINT STATUS REPORT                                          CASE NO. 5:17-cv-03579-SVK
                                           Case 5:17-cv-03579-SVK Document 114 Filed 12/01/20 Page 5 of 5



                                      1                                   CERTIFICATE OF SERVICE

                                      2          I hereby certify that on December 1, 2020, I electronically filed the foregoing with the

                                      3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

                                      4   mail addresses denoted on the Notice of Electronic Filing.

                                      5          I certify under penalty of perjury under the laws of the United States of America that the

                                      6   foregoing is true and correct. Executed on December 1, 2020.

                                      7
                                                                                       By:     /s/ David J. Gibson
                                      8                                                         David J. Gibson
                                      9

                                     10
LAGASSE BRANCH BELL + KINKEAD LLP




                                     11

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                         -5-
                                          JOINT STATUS REPORT                                           CASE NO. 5:17-cv-03579-SVK
